[This is an entirely new rule.]

Rule 1.99.   Confidential Information and Confidential Documents. Certification

       Unless public access is otherwise constrained by applicable authority, any
attorney, or any party if unrepresented, who files a legal paper pursuant to these rules
with the clerk shall comply with the requirements of Sections 7.0 and 8.0 of the Public
Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the
Appellate and Trial Courts (Policy) including a certification of compliance with the Policy
and, as necessary, a Confidential Information Form, unless otherwise specified by rule
or order of court, or a Confidential Document Form, in accordance with the Policy.

      Note: Applicable authority includes but is not limited to statute, procedural rule,
      or court order. The Public Access Policy of the Unified Judicial System of
      Pennsylvania: Case Records of the Appellate and Trial Courts (Policy) can be
      found on the website of the Supreme Court of Pennsylvania at
      http://www.pacourts.us/public-records. Sections 7.0(D) and 8.0(D) of the Policy
      provide that the certification shall be in substantially the following form:

             I certify that this filing complies with the provisions of the Public
             Access Policy of the Unified Judicial System of Pennsylvania:
             Case Records of the Appellate and Trial Courts that require filing
             confidential information and documents differently than non-
             confidential information and documents.

             The Confidential Information Form and the Confidential Document Form
      can be found at http://www.pacourts.us/public-records. In lieu of the Confidential
      Information Form, Section 7.0(C) of the Policy provides for a court to adopt a rule
      or order permitting the filing of a document in two versions, a “Redacted Version”
      and an “Unredacted Version.”
Rule 2.1. Form of Account

…

      Note: Rule 2.1 is substantively similar to former Rule 6.1 and Rule 12.15,
      except that certain subparagraphs have been reordered and Rule 12.15
      and its Official Note have become subparagraph (d).

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: Piggy-backed Accounts and limited Accounts are
      permitted pursuant to 20 Pa.C.S. §§ 762, 3501.2, and 7799.1.

Rule 2.4. Petition for Adjudication/Statement of Proposed Distribution; Virtual
Representation

…

      Note: Although substantially modified, Rule 2.4 is derived from former Rule 6.9.
      One modification is to require averments for virtual representation under 20
      Pa.C.S. § 751(6) generally and representation in “trust matters” pursuant to 20
      Pa.C.S. § 7721 et seq. Another substantial modification is the addition of
      subparagraph (e) that requires counsel to sign the petition for
      adjudication/statement of distribution attesting that the submitted petition for
      adjudication/statement of distribution accurately replicates the Model Form and
      subjects counsel to rules and sanctions as provided in Pa.R.C.P. Nos. 1023.1
      through 1023.4. (See Rule 3.12.)

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: The Supreme Court has adopted form petitions for
      adjudication/statements of proposed distribution of a decedent’s estate, trust,
      guardian of an incapacitated person’s estate, guardian of a minor’s estate, and
      the estate of a principal stated by an agent under a power of attorney. These
      form petitions for adjudication/statements of proposed distribution are the
      exclusive forms for adjudicating an Account, and consequently, the local court
      and clerk must accept these statewide forms and may not accept or allow any
      other forms previously permitted under local rules. The exclusive statewide form
      petitions for adjudication/statements of proposed distribution appear in the
      Appendix and are available electronically at www.pacourts.us/forms under the
      For-the-Public category.


                                           2
            Cover sheets or checklists may be required by local rule as permitted by
      Rule 1.8(c).

Rule 2.7. Objections to Accounts or Petitions for Adjudication/Statements of
Proposed Distribution

…

      Note: Although substantially modified, Rule 2.7 is derived from former Rule 6.10.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: If the notice received by the objector has a service list
      appended to it setting forth the name and address of each interested party who
      received the notice under Rule 2.5, the objector must mail his or her objections to
      every name and address appearing on the service list.

Rule 2.8. Pleadings Allowed After Objections are Filed

…

      Note: Rule 2.8 has no counterpart in former Orphans’ Court Rules.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: Preliminary objections to objections are limited in the
      grounds that may be raised. Insufficient specificity, failure to conform to law, and
      the inclusion of scandalous or impertinent matter, inter alia, are not properly
      raised as preliminary objections to objections. (Cf. Rule 3.9 and Pa.R.C.P. No.
      1028).

Rule 2.10. Foreign Heirs and Unknown Distributees
…
      Note: With only minor modifications, Rule 2.10 is substantively similar to former
      Rules 13.2 and 13.3. Former Rule 13.1 has been deleted.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.




                                            3
Rule 3.3. Contents of All Pleadings; General and Specific Averments

…

      Note: Rule 3.3 has no counterpart in former Orphans’ Court Rules, but is derived
      from Pa.R.C.P. No. 206.1(c) and Pa.R.C.P. No. 1019.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

Rule 3.4. Form of Petition; Exhibits; Consents; Signing and Verification

…

      Note: Rule 3.4 is based upon former Rule 3.3 and Rule 3.4, but has been
      modified to require averments for virtual representation under 20 Pa.C.S. §
      751(6) generally and representation in “trust matters” pursuant to 20 Pa.C.S. §
      7721 et seq. Another modification is the addition of subparagraph (d) that
      requires petitioner’s counsel to sign the petition, or all of the petitioners to sign
      the petition, if unrepresented, thereby subjecting these signatories to rules and
      sanctions as provided in Pa.R.C.P. Nos. 1023.1 through 1023.4. (See Rule 3.12.)

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

Rule 3.5. Mode of Proceeding on Petition

…

      Note: Subparagraphs (a) and (b) of Rule 3.5 are derived from former Rule 3.5.
      The final sentence of subparagraph (a)(2) is identical to former Rule 3.7(h)(1); it
      merely has been relocated to this section. Subparagraphs (c) and (d) of this Rule
      have no counterpart in former Orphans’ Court Rules.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: Personal jurisdiction is conferred by statute in certain
      circumstances. See e.g., 20 Pa.C.S. § 7712. A sheriff does not need to serve the
      citation issued by the clerk; instead, any adult person may serve the citation and
      file the proof of service in accordance with subparagraph (a)(7) of this Rule 3.5.
      See 20 Pa.C.S. § 765. If a citation is not being issued with the petition, then the
      petition must be endorsed with a notice to plead. See Rule 3.5(b) and Pa.R.C.P.

                                            4
      No. 1026. The court, by local rule or by order in a particular matter, may establish
      a procedure for rules to show cause as provided in Pa.R.C.P. No. 206.4 et seq.

Rule 3.6. Pleadings Allowed After Petition

…

      Note: Rule 3.6 has no counterpart in former Orphans’ Court Rules, but is based,
      in part, on Pa.R.C.P. No. 1017.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: Any interested party may file a new petition bringing a
      new issue or dispute before the court or seeking alternative relief in the same
      trust or estate. Motions are permitted in Orphans’ Court Division, and this Rule
      3.6 does not prohibit or limit motions practice.

Rule 3.9. Preliminary Objections

…

      Note: Rule 3.9 has no counterpart in former Orphans’ Court Rules, but is derived
      from Pa.R.C.P. No. 1028.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: Preliminary objections raising an issue under
      subparagraphs (b)(2), (b)(3), (b)(4), and in some instances (b)(1), may be
      determined from the facts of record so that further evidence is not required. In
      such situations, the court may summarily decide preliminary objections prior to
      the filing of an answer.
…

Rule 3.10. Denials; Effect of Failure to Deny

…

      Note: Rule 3.10 has no counterpart in former Orphans’ Court Rules, but is
      derived from Pa.R.C.P. No. 1029.




                                           5
            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: Reliance on subparagraph (c) does not excuse a failure
      to admit or deny a factual allegation when it is clear that the respondent must
      know whether a particular allegation is true or false. Cf.Cercone v. Cercone, 386
      A.2d 1, 4 (Pa. Super. 1978).

Rule 3.11. Answer with New Matter

…

      Note: Rule 3.11 has no counterpart in former Orphans’ Court Rules, but is
      derived from Pa.R.C.P. No. 1030.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

Rule 3.14. Amendment

…

      Note: Rule 3.14 has no counterpart in former Orphans’ Court Rules, but is
      derived from Pa.R.C.P. No. 1033.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: Rule 3.9(d)(1) provides for amending a pleading after
      the filing of preliminary objections.

Rule 7.2. Motion for Judgment on the Pleadings

…

      Note: Rule 7.2 has no counterpart in former Orphans’ Court Rules, but is derived
      from Pa.R.C.P. No. 1034.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.




                                          6
      Explanatory Comment: The Official Note to Pa.R.C.P. No. 1034 is fully
      incorporated by reference herein, except that the court may, but is not required
      to, promulgate local rules governing the procedure for these motions.

Rule 7.3. Motion for Summary Judgment

…

      Note: Rule 7.3 has no counterpart in former Orphans’ Court Rules, but is derived
      from Pa.R.C.P. No. 1035.1 et seq.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: The Notes, Official Note and Explanatory Comments to
      Pa.R.C.P. No. 1035.1 et seq. are incorporated by reference herein, except that
      the court may, but is not required to, promulgate local rules governing the
      procedure for these motions.

Rule 7.4. Injunctions

…

      Note: Rule 7.4 has no counterpart in former Orphans’ Court Rules, but is derived
      from Pa.R.C.P. No. 1531.

            The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

      Explanatory Comment: With the repeal of 20 Pa.C.S. § 772, the propriety of
      and procedure for obtaining an injunction in an Orphans’ Court matter was
      uncertain. This Rule clarifies that an injunction may be requested and issued in
      this court. The procedure for requesting the issuance of an injunction shall
      conform to the practice set forth in Pa.R.C.P. No. 1531. The Notes and
      Explanatory Comments to Pa.R.C.P. No. 1531 are fully incorporated by
      reference herein.

Rule 8.2. Motions for Reconsideration

…

      Note: The filings required by this rule are subject to the Public Access
      Policy of the Unified Judicial System of Pennsylvania: Case Records of the
      Appellate and Trial Courts. See Rule 1.99.

                                           7
Explanatory Comment: The period for filing an appeal is not tolled by the filing
of a motion for reconsideration unless the court grants the motion for
reconsideration prior to the expiration of the appeal period. See Pa.R.A.P.
1701(b)(3). Interlocutory orders may be reconsidered anytime during the
pendency of the proceeding. See Key Automotive Equip. Specialists, Inc. v.
Abernethy, 636 A.2d 1126, 1128 (Pa. Super. 1994); 42 Pa.C.S. § 5505.




                                    8